            Case 1:21-cv-00722-JPO Document 22 Filed 03/29/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


                                          x
MONROE COUNTY EMPLOYEES’                  :   Civil Action No. 1:21-cv-00722-JPO
RETIREMENT SYSTEM, Individually and on :
Behalf of All Others Similarly Situated,  :   CLASS ACTION
                                          :
                              Plaintiff,  :
                                          :
       vs.                                :
                                          :
ASTRAZENECA PLC, PASCAL SORIOT, :
MARC DUNOYER and MENELAS                  :
PANGALOS,                                 :
                                          :
                              Defendants.
                                          :
                                          :
VLADIMIR ZHUKOV, Individually and on :        Civil Action No. 1:21-cv-00825-JPO
Behalf of All Others Similarly Situated,  :
                                          :   CLASS ACTION
                              Plaintiff,
                                          :
       vs.                                :
                                          :
ASTRAZENECA PLC, PASCAL SORIOT, :
MARC DUNOYER and MENELAS                  :
PANGALOS,                                 :
                                          :
                              Defendants. :
                                          :
                                          x


NOTICE OF MOTION FOR CONSOLIDATION OF RELATED ACTIONS, APPOINTMENT
AS LEAD PLAINTIFF, AND APPROVAL OF LEAD PLAINTIFF’S SELECTION OF LEAD
                              COUNSEL




4814-6896-1506.v1
            Case 1:21-cv-00722-JPO Document 22 Filed 03/29/21 Page 2 of 4




TO:      ALL PARTIES AND THEIR ATTORNEYS OF RECORD

         PLEASE TAKE NOTICE that class member and proposed lead plaintiff Wayne County

Employees’ Retirement System (the “Retirement System”) will move this Court, on a date and at

such time as may be designated by the Court, in Courtroom 706 of the Thurgood Marshall United

States Courthouse, 40 Foley Square, New York, New York 10007, for an order: (1) consolidating the

above-captioned related securities class actions pursuant to Rule 42(a) of the Federal Rules of Civil

Procedure; (2) appointing the Retirement System as Lead Plaintiff pursuant to the Private Securities

Litigation Reform Act of 1995 (“PSLRA”), 15 U.S.C. §78u-4, et seq.; and (3) approving its selection

of Robbins Geller Rudman & Dowd LLP as Lead Counsel for the proposed class. In support of this

Motion, the Retirement System submits the accompanying Memorandum of Law, the Declaration of

David A. Rosenfeld, and a [Proposed] Order.

DATED: March 29, 2021                         ROBBINS GELLER RUDMAN & DOWD LLP
                                              SAMUEL H. RUDMAN
                                              DAVID A. ROSENFELD


                                                             s/ David A. Rosenfeld
                                                            DAVID A. ROSENFELD

                                              58 South Service Road, Suite 200
                                              Melville, NY 11747
                                              Telephone: 631/367-7100
                                              631/367-1173 (fax)
                                              srudman@rgrdlaw.com
                                              drosenfeld@rgrdlaw.com




                                                -1-
4814-6896-1506.v1
            Case 1:21-cv-00722-JPO Document 22 Filed 03/29/21 Page 3 of 4




                                       ROBBINS GELLER RUDMAN & DOWD LLP
                                       DANIELLE S. MYERS
                                       JENNIFER N. CARINGAL
                                       655 West Broadway, Suite 1900
                                       San Diego, CA 92101
                                       Telephone: 619/231-1058
                                       619/231-7423 (fax)
                                       dmyers@rgrdlaw.com
                                       jcaringal@rgrdlaw.com

                                       [Proposed] Lead Counsel for [Proposed] Lead
                                       Plaintiff

                                       VANOVERBEKE, MICHAUD TIMMONY, P.C.
                                       THOMAS C. MICHAUD
                                       79 Alfred Street
                                       Detroit, MI 48201
                                       Telephone: 313/578-1200
                                       313/578-1201 (fax)
                                       tmichaud@vmtlaw.com

                                       Additional Counsel for [Proposed] Lead Plaintiff




                                        -2-
4814-6896-1506.v1
            Case 1:21-cv-00722-JPO Document 22 Filed 03/29/21 Page 4 of 4




                                   CERTIFICATE OF SERVICE

         I hereby certify under penalty of perjury that on March 29, 2021, I authorized the electronic

filing of the foregoing with the Clerk of the Court using the CM/ECF system which will send

notification of such filing to the e-mail addresses on the attached Electronic Mail Notice List, and I

hereby certify that I caused the mailing of the foregoing via the United States Postal Service to the

non-CM/ECF participants indicated on the attached Manual Notice List.

                                                    s/ David A. Rosenfeld
                                                    DAVID A. ROSENFELD

                                                    ROBBINS GELLER RUDMAN
                                                     & DOWD LLP
                                                    58 South Service Road, Suite 200
                                                    Melville, NY 11747
                                                    Telephone: 631/367-7100
                                                    631/367-1173 (fax)

                                                    E-mail: drosenfeld@rgrdlaw.com




4814-6896-1506.v1
